 

EXECUTION VERSION

 



 

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

VPR Brands, LP,

 

Kevin Frija,

 

And

 

Vapor Corp.

 

July 29, 2016

 



 

 



  

   

 

Table of Contents

 

Section 1. Definitions 1       Section 2. Sale and Purchase 4       Section 3.
Consideration and Other Agreements 4       Section 4. Closing; Execution and
Delivery of Closing Documents 5       Section 5. Prorations; Costs 7      
Section 6. Representation and Warranties of Seller 7       Section 7.
Representation and Warranties of VPRB 9       Section 8. Representation and
Warranties of Mr. Frija 10       Section 9. Management of the Assets Before
Closing Date 11       Section 10. Additional Agreements. 11       Section 11.
Inspection 13       Section 12. Buyers’ Conditions Precedent to Closing 14      
Section 13. Seller’s Conditions Precedent to Closing 15       Section 14.
Survival and Indemnification; Default Limitations 15       Section 15.
Termination. 18       Section 16. Confidentiality. 19       Section 17.
Miscellaneous 19       Exhibits           Exhibit A-1 Wholesale Operations
Assets   Exhibit A-2 Wholesale Inventory   Exhibit A-3 Assumed Liabilities  
Exhibit B Acquisition Note   Exhibit C VPRB Loan Note   Exhibit D Security
Agreement   Exhibit E Bill of Sale   Exhibit F Assignment and Assumption
Agreement   Exhibit G Accounts Receivable   Exhibit H Persons Subject to
Non-Solicit  

 



  

   



 

ASSET PURCHASE AGREEMENT

 

Dated as of July 29, 2016

 

This Asset Purchase Agreement (the “Agreement”) is made as of the date first set
forth above (the “Effective Date”), by and among (i) VPR Brands, LP, a Delaware
limited partnership (together with any of its subsidiaries in existence or
created hereafter, “VPRB”), Kevin Frija (“Mr. Frija”; together with VPRB,
collectively referred to herein as “Buyers” and individually referred to herein
as a “Buyer”) and Vapor Corp., a Delaware corporation (“Vapor” or “Seller”).

 

RECITALS

 

WHEREAS, VPRB desire to acquire from Vapor, and Vapor desires to transfer to
VPRB, the Assets (as defined below), pursuant to the terms and conditions
hereinafter set forth; and

 

WHEREAS, Vapor desires to acquire from Mr. Frija, and Mr. Frija desires to
transfer to Vapor, the Vapor Shares (as defined below), pursuant to the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby irrevocably acknowledged by Buyers and Seller, and intending to be
legally bound, Buyers and Seller hereby agree as follows:

 

Section 1. Definitions.

 

In addition to the defined terms as set forth herein, the following terms used
in this Agreement shall have the meanings given below, which shall be equally
applicable to both the singular and plural form.

 

(i) “Affiliate” means any corporation, partnership, limited liability company,
limited liability partnership, trust or other entity which directly or
indirectly controls, is controlled by or is under common control with the
Buyers.

 

(ii) “Applicable Law” means collectively any and all national, federal, state,
provincial and local laws, statutes, regulations, rules, codes and ordinances
applicable to the Assets.

 

(iii) “Authority” means any governmental or quasi-governmental body, whether
administrative, executive, judicial, legislative, police, regulatory, taxing or
other authority, or any combination thereof, including any international,
federal, state, territorial, county, municipal or other government or
governmental or quasi-governmental agency, arbitrator, authority, board, body,
branch, bureau, or comparable agency or Entity, commission, corporation, court,
department, instrumentality, mediator, panel, system or other political unit or
subdivision or other Entity of any of the foregoing, whether domestic or
foreign.

 



  

   

 

(iv) “Claim” means any claim, damage, loss, liability, obligation, demand,
defense, judgment, suit, proceeding, disbursement or expense, including
reasonable attorneys’ fees or costs (including those related to appeals).

 

(v) “Closing Date” means 4:00 p.m. Eastern time, on the third (3rd) business day
following the satisfaction or, in Buyers’ sole discretion, waiver, of the
conditions precedent set forth in Section 12, or such other date as the parties
may agree; provided, that such date shall in no event be later than the
Termination Date.

 

(vi) “Entity” means any corporation, firm, unincorporated organization,
association, partnership, limited liability company, trust (inter vivos or
testamentary), estate of a deceased, insane or incompetent individual, business
trust, joint stock company, joint venture or other organization, entity or
business, whether acting in an individual, fiduciary or other capacity, or any
Authority.

 

(vii) “GAAP” means generally accepted United States accounting principles,
applied on a consistent basis.

 

(viii) “Governmental Authority” means any agency or branch of the governments of
any of the United States of America, any foreign country, and/or any state,
county, town or other municipality in which any of the Assets or Accounts
Receivable are located and any entity exercising executive, legislative,
judicial, regulatory or administrative functions over or pertaining to any of
the forgoing.

 

(ix) “Legal Requirements” means any law, constitution, statute, ordinance, code,
order, rule or regulation of any Governmental Authority which pertains to the
Assets, the Accounts Receivable or any of the parties hereto.

 

(x) “Liabilities” means, with respect to any specified assets, property, or
Person, any and all debts (including interest thereon and any prepayment
penalties applicable thereto), damages, liabilities, claims, demands and
obligations, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, known or unknown, whenever
or however arising (including, without limitation, whether arising out of any
contract or tort based on negligence or strict liability) and whether or not the
same would be required by GAAP to be reflected in financial statements or
disclosed in the notes thereto.

 

(xi) “Lien” means any: mortgage; lien (statutory or other) or encumbrance; or
other security agreement, arrangement or interest; hypothecation, pledge or
other deposit arrangement; assignment; charge; levy; executory seizure;
attachment; garnishment; encumbrance (including any unallocated title
reservations or any other title matters which impairs marketability of title);
conditional sale, title retention or other similar agreement, arrangement,
device or restriction; preemptive or similar right; any financing lease
involving substantially the same economic effect as any of the foregoing; the
filing of any financing statement under the Uniform Commercial Code or
comparable Applicable Law of any jurisdiction; restriction on sale, transfer,
assignment, disposition or other alienation; or any option, equity, claim or
right of or obligation to, any other Person, of whatever kind and character.

 



 2 

   

 

(xii) “Material Adverse Effect” means, when used in connection with Seller, on
the one hand, or VPRB, on the other, any (i) change, (ii) effect, (iii) event,
(iv) occurrence, (v) state of facts, or (vi) development which, individually or
in the aggregate, have resulted in, or could reasonably be expected to result
in, any change or effect, that (A) is materially adverse to the Assets or the
Accounts Receivable, taken as a whole, or VPRB, taken as a whole, (B) prevents
or has a material adverse effect on the ability of Seller, on the one hand, or
VPRB on the other, to consummate the Transactions or (C) is materially adverse
to the business operations, financial condition, assets or liabilities of VPRB;
provided, that for purposes of analyzing whether any change, effect, event,
occurrence, state of facts or development constitutes a “Material Adverse
Effect” under this definition, the parties agree that none of the following
shall be deemed, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, a Material Adverse Effect: (a) any change relating to the United
States’ or foreign economy or financial, credit or securities markets in
general, so long as the effects do not uniquely relate to (x) the Assets or the
Accounts Receivable, (y) the Seller, or (z) VPRB, as applicable, (b) any adverse
change, effect, event, occurrence, state of facts or development reasonably
attributable to conditions affecting the industries in which Seller or VPRB
participate, so long as the effects do not uniquely relate to Seller or VPRB, as
applicable, (c) any change in GAAP or the accounting rules and regulations of
the Securities and Exchange Commission, so long as the effects do not uniquely
relate to (x) the Assets or the Accounts Receivable, (y) the Seller, or (z)
VPRB, as applicable.

 

(xiii) “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.

 

(xiv) “Person” means any natural individual or any Entity.

 

(xv) “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, claim, demand or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Authority, arbitrator or other
person, firm or entity.

 

(xvi) “Tax” or “Taxes” means, with respect to any Person, all taxes (domestic or
foreign), including any income (net, gross or other including recapture of any
tax items such as investment tax credits), alternative or add-on minimum tax,
gross income, gross receipts, gains, sales, use, leasing, lease, user, ad
valorem, transfer, recording, franchise, profits, property (real or personal,
tangible or intangible), fuel, license, withholding on amounts paid to or by
such Person, payroll, employment, unemployment, social security, excise,
severance, stamp, occupation, premium, environmental or windfall profit tax,
custom, duty or other tax, or other like assessment or charge of any kind
whatsoever, together with any interest, levies, assessments, charges, penalties,
additions to tax or additional amount imposed by any Authority.

 

(xvii) “Termination Date” means July 28, 2016.

 

(xviii) “Transactions” means the transactions among the parties hereto as set
forth herein.

 



 3 

   

 

Section 2. Sale and Purchase.

 

(A) Subject to the terms and conditions hereof,

 

(i) VPRB hereby agrees to purchase and accept from Vapor, and Vapor hereby
agrees to sell, convey and assign to VPRB:

 

(a) the assets comprising Vapor’s Fort Lauderdale wholesale operations as set
forth on Exhibit A-1 (“Wholesale Operations Assets”), free and clear of any
Liens; and

 

(b) the current inventory of Vapor located at Vapor’s facilities at 3001 Griffin
Road, Dania Beach, Florida 33312 (the “Facility”) as set forth on Exhibit A-2,
which inventory has a current estimated value of $258,743 (the “Wholesale
Inventory” and, together with the Wholesale Operations Assets, the “Assets”),
free and clear of any Liens.

 

(ii) Mr. Frija hereby agrees to purchase and accept from Vapor, and Vapor hereby
agrees to sell, convey and assign to Mr. Frija the right to receive, subject to
Section 10(A), up to $95,800 upon collection by Vapor from the Accounts
Receivables (as defined in Section 6(h) hereof) retained by Vapor in exchange
for all shares of common stock of Vapor currently owned by Mr. Frija, which
currently total approximately 1,405,910,203 shares, and any other securities of
Vapor owned by Mr. Frija (the “Vapor Shares”), free and clear of all liens and
encumbrances.

 

(B) Relationship. Mr. Frija and VPRB acknowledge that they are related parties,
and that Mr. Frija will benefit from the purchase of the Assets by VPRB, and
therefore Mr. Frija agrees to enter into transactions with Vapor as set forth
herein relating to the purchase of the Assets by VPRB under Section 2(A)(i), if
necessary.

 

Section 3. Consideration and Other Agreements.

 

(A) Purchase Price. In return for the Assets, at the Closing:

 

(i) VPRB shall assume the liabilities of Vapor set forth on Exhibit A-3 (the
“Assumed Liabilities”);

 

(ii) Mr. Frija shall transfer the Vapor Shares to Vapor; and

 

(iii) VPRB and Vapor shall enter into a promissory note in form and substance as
attached hereto as Exhibit B (the “Acquisition Note”), pursuant to which VPRB
shall pay to Vapor the amount of $370,000 (subject to adjustment pursuant to
Section 5(A); with the Acquisition Note having a 1 year term, with the first
payment to be due and payable as of the 91st day after Closing and on the same
day of each month thereafter until such note is satisfied, and which shall bear
an interest rate of 4.5% per annum (subject to any default interest provision),
and which payment thereunder shall be $10,000 per month with a balloon payment
of the remainder of principal and interest on the first anniversary of the
Closing.

 



 4 

   

 

(B) Vapor Shares. Transfer of the Vapor Shares shall be made by Mr. Frija by
instruction letter at Closing to Vapor’s transfer agent (the “Transfer
Instructions”).

 

(C) VPRB Loan Note. At the Closing, as part of the consideration for the
acquisition of the Assets by VPRB, Vapor Corp. shall loan to VPRB the sum of
$500,000, which shall be evidenced by a promissory note in form and substance as
attached hereto as Exhibit C (the “VPRB Loan Note”) in the amount of $500,000,
at an interest rate of the prime rate plus 2% (which rate shall be reset at each
anniversary of the Closing and be subject to any default interest provision),
and which shall be payable as follows: (i) 36 monthly payments of $14,000, with
such payments deferred and commencing on the 181st day after Closing, with
subsequent installments payable on the same day of each month thereafter and
(ii) in the 37th month, a balloon payment for all remaining accrued interest and
principal.

 

(D) Security. The parties agree that the Acquisition Note and the VPRB Loan Note
(each, a “Note”) shall be governed by a security agreement in form and substance
as attached hereto as Exhibit D (the “Security Agreement”) which shall provide
that the Acquisition Note and the VPRB Loan Note are secured by all of the
assets of VPRB and its subsidiaries.

 

Section 4. Closing; Execution and Delivery of Closing Documents.

 

(A) Closing. The closing of the transaction contemplated hereby (the “Closing”)
shall be held on the Closing Date by mail, or at the offices of Buyers or their
counsel or at such other location as mutually agreed to by the parties. At the
Closing, Seller shall execute and deliver, or cause to be executed and
delivered, the documents and items set forth in Section 5.B. (unless such
execution and delivery is waived in writing by Buyers, in Buyers’ sole
discretion), Buyers shall execute and deliver, or cause to be executed and
delivered, the documents and items set forth in Section 5(C) (unless such
execution and delivery is waived in writing by Seller, in Seller’s sole
discretion) and each of the parties shall execute and deliver such other
documents and take such actions as either party or its counsel may reasonably
require for the purpose of consummating the transactions contemplated by this
Agreement. All actions taken at the Closing shall be deemed to have been taken
simultaneously as of the Closing Date.

 

(B) Vapor Deliverables. At the Closing, Vapor shall deliver or cause to be
delivered to:

 

(i) VPRB the following documents and things, with such documents being duly
executed, notarized or acknowledged where appropriate:

 

(a) A bill of sale for the Assets, in form and substance as attached hereto as
Exhibit E (the “Bill of Sale”) duly executed by Vapor, together with such other
documents transferring and conveying the Assets to VPRB as VPRB’s counsel may
reasonably require for the effective transfer and conveyance of the Assets;

 

(b) $500,000 by wire transfer to an account as designated by VPRB, which amount
(i) will be released by counsel for Vapor, Cozen O’Connor, upon evidence that
the Vapor Shares have been transferred and (ii) shall be repaid pursuant to the
VPRB Loan Note;

 



 5 

   

 

(c) The Security Agreement duly executed by Vapor;

 

(d) An assignment and assumption agreement between Vapor and VPRB pursuant to
which VPRB shall assume the Assumed Liabilities, in form and substance as
attached hereto as Exhibit F (the “Assignment and Assumption Agreement”), duly
executed by Vapor; and

 

(e) a certification of non-foreign status in a form satisfactory to VPRB for
purposes of complying with the requirements of section 1445 of the Internal
Revenue Code of 1986, as amended, and any other applicable state or local law
withholding certificates that VPRB may advise Vapor it believes are applicable
and forms of which VPRB provides to Vapor; and

 

(ii) VPRB and Mr. Frija, the following documents and things, with such documents
being duly executed, notarized or acknowledged where appropriate:

 

(a) a copy of this Asset Purchase Agreement executed by Vapor;

 

(b) a certificate of Vapor certifying to VPRB and Mr. Frija that all
representations and warranties of Vapor contained herein are true and correct as
of the Closing Date and that Vapor has duly performed and complied with all
agreements and conditions required by this Agreement to be performed and
complied with by Vapor prior to or as of the date of the Closing;

 

(c) any and all consents or approvals required to be obtained by Vapor for the
consummation of the transactions set forth herein;

 

(d) a good standing certificate for Vapor; and

 

(e) such other documents as VPRB and Mr. Frija may reasonably request in order
to consummate the transactions contemplated herein.

 

(C) Mr. Frija and VPRB Deliverables. At the Closing:

 

(i) Mr. Frija shall deliver or cause to be delivered the Vapor Shares to Vapor.
Transfer of the Vapor Shares shall be made by Mr. Frija by delivery of the
Transfer Instructions at Closing to Vapor’s transfer agent (the “Transfer
Agent”); and

 

(ii) VPRB shall deliver or cause to be delivered to Vapor the following
documents and things, with such documents being duly executed, notarized or
acknowledged where appropriate:

 

(a) The Acquisition Note and the VPRB Loan Note, each duly executed by VPRB;

 

(b) The Security Agreement duly executed by VPRB;

 

(c) the Assignment and Assumption Agreement, duly executed by VPRB; and

 

(d) a good standing certificate for VPRB; and

 



 6 

   

 

(iii) VPRB and Mr. Frija shall deliver or cause to be delivered to Vapor the
following documents and things, with such documents being duly executed,
notarized or acknowledged where appropriate:

 

(a) a copy of this Asset Purchase Agreement executed by VPRB and Mr. Frija;

 

(b) a certificate of VPRB and Mr. Frija certifying to Vapor that all
representations and warranties of VPRB and Mr. Frija contained herein are true
and correct as of the Closing Date and that VPRB and Mr. Frija have duly
performed and complied with all agreements and conditions required by this
Agreement to be performed and complied with by VPRB and Mr. Frija prior to or as
of the date of the Closing; and

 

(c) such other documents as Vapor may reasonably request in order to consummate
the transactions contemplated herein.

 

Section 5. Prorations; Costs.

 

(A) Prorations. In the event that there are any, all costs, Taxes, utility
charges, ground rents and other items of income or expense related to the Assets
or the Accounts Receivable, such amounts will be prorated as of the Closing Date
such that Vapor shall be entitled to the benefit of, and be responsible for, all
income and expenses accruing up to and including the Closing Date and VPRB shall
be entitled to the benefit of, and be responsible for, all income and expenses
accruing after the Closing Date. A reasonable estimate of such prorations shall
be set forth on a closing statement mutually agreed upon no later than the
second (2nd) day prior to the Closing (“Closing Statement”) and the amount of
the Acquisition Note shall be adjusted accordingly to take such expenses into
account.

 

(B) Costs. Vapor shall bear the costs of recordations, together with any sales,
deed, stamp, intangibles or transfer Taxes arising with respect to the transfer
of the Assets or the Vapor Shares.

 

Section 6. Representation and Warranties of Seller.

 

Seller represents and warrants the following to Buyers as of the Effective Date
and as of the Closing:

 

(A) Organization; Power and Authority; Authorization and Validity. Seller is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware. Seller has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and the
closing documents and to complete the transactions provided for herein. Neither
the execution, and delivery nor the performance of this Agreement or any of the
closing documents, with or without notice, the passage of time, or both, (i)
will constitute or result in a violation or breach by Seller of any judgment,
order, writ, injunction, or decree issued against or imposed on Seller, or (ii)
will result in a violation of any legal requirement or private covenant to which
Seller is a party. Any and all consents to Seller’s execution, delivery or
performance of this Agreement required from any person, including any and all
directors, shareholders, partners and lenders of Seller, have been obtained in
writing. No other third party has any ownership or other rights with respect to
any of the Assets.

 



 7 

   

 

(B) Enforceability. This Agreement constitutes the legal, valid, and binding
obligation of Seller, enforceable against Seller in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general application
affecting enforcement of creditors’ rights generally and (ii) the availability
of the remedy of specific performance or injunctive or other forms of equitable
relief may be subject to equitable defenses and would be subject to the
discretion of the court before which any proceeding therefor may be brought.
Upon the execution and delivery by Seller of this Agreement and the closing
documents as required by Section 4(B), this Agreement and such closing documents
will constitute the legal, valid, and binding obligations of Seller, as
applicable, enforceable against it in accordance with their respective terms.

 

(C) No Commitments or Litigation. None of the Assets is bound or affected by
any, (i) mortgage, deed of trust, loan or other security agreement that will not
be satisfied at Closing; (ii) contract to purchase or sell; (iii) noncompetition
or similar restrictive covenant; (iv) option or right of first refusal; or (v)
any other agreement or commitment outside the ordinary course of business (all
of the foregoing collectively referred to herein as “Commitments”). There is no
litigation nor are there any proceedings (whether regulatory or otherwise)
affecting any of the Assets which have not been disclosed to Buyers in a writing
dated the date hereof.

 

(D) No Oral Agreements. No oral agreements pertaining to the Assets exist
between Seller and any other party.

 

(E) No Violation; Restrictions. Neither the execution and performance of this
Agreement or the agreements contemplated hereby, nor the consummation of the
transactions contemplated hereby or applicable to the Assets thereby will
violate Applicable Law. Seller has complied in all respects with all Applicable
Laws where the failure to so comply could either result in a liability of Buyers
or adversely affect the Assets or the operation thereof.

 

(F) Commissions. Seller has not incurred any obligation for finder’s, broker’s,
or agent’s fee in connection with the transaction contemplated hereby.

 

(G) Financial. There is no fact known to Seller that would reasonably be
expected to have a material adverse effect on the Assets or its operations, that
has not been disclosed herein, or in a report, financial statement, exhibit,
schedule, disclosure letter or other writing attached hereto.

 

(H) Accounts Receivable. The accounts receivable of Seller which are less than
ninety (90) days in arrears as of the date here total $244,735 and are as set
forth on Exhibit G (the “Accounts Receivable”).

 



 8 

   

 

Section 7. Representation and Warranties of VPRB.

 

VPRB represents and warrants the following to Seller as of the Effective Date
and as of the Closing:

 

(A) Organization; Power and Authority; Authorization and Validity. VPRB is a
limited partnership, duly formed, validly existing and in good standing under
the laws of the State of Delaware. VPRB will be duly bound by the actions of the
legal entities executing and delivering this Agreement and the closing documents
on its behalf, and the individuals executing and delivering said documents on
its behalf have all necessary power and authority to do so. VPRB has all
necessary power and authority to execute, deliver and perform its respective
obligations under this Agreement and the closing documents and to complete the
transactions provided for herein. Neither the execution and delivery nor the
performance of this Agreement or any of the closing documents, with or without
notice, the passage of time, or both, (i) will constitute or result in a
violation or breach by VPRB of any judgment, order, writ, injunction, or decree
issued against or imposed on VPRB, (ii) will result in a violation of any legal
requirement or private covenant to which VPRB is a party, or (iii) will give any
person any right to accelerate any debts of VPRB. Any and all consents to VPRB’s
execution, delivery or performance of this Agreement required from any person,
including any and all directors, members, partners and lenders of VPRB, have
been obtained in writing.

 

(B) Enforceability. This Agreement constitutes the legal, valid, and binding
obligation of VPRB, enforceable against VPRB in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought. Upon the
execution and delivery by VPRB of this Agreement and the closing document as
required by Section 4(C), this Agreement and such closing documents will
constitute the legal, valid, and binding obligations of VPRB, as applicable,
enforceable against it in accordance with their respective terms.

 

(C) Commissions. VPRB has not incurred any obligation for any finder’s,
broker’s, or agent’s fee in connection with the transaction contemplated hereby.

 

(D) Financial. There is no fact known to VPRB that would reasonably be expected
to have a Material Adverse Effect on its assets or operations, that has not been
disclosed herein, or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing attached hereto. There are no agreements or
arrangements between VPRB and any other Person creating, incurring, assuming or
guaranteeing (or that may create, incur, assume or guarantee) indebtedness or
under which a Lien has been imposed on any of the assets of VPRB, in either case
tangible or intangible, or any letter of credit arrangements, or any guarantee
thereof.

 

(E) Commitments or Litigation. None of the assets of VPRB is bound or affected
by any, (i) mortgage, deed of trust, loan or other security agreement; (ii)
contract to purchase or sell; (iii) option or right of first refusal; or (v) any
other agreement or commitment outside the ordinary course of business.

 



 9 

   

 

Section 8. Representation and Warranties of Mr. Frija.

 

Mr. Frija represents and warrants the following to Seller as of the Effective
Date and as of the Closing:

 

(A) Organization; Power and Authority; Authorization and Validity. Mr. Frija is
an individual resident of the State of Florida. Mr. Frija has all necessary
power and authority to execute, deliver and perform its respective obligations
under this Agreement and the closing documents and to complete the transactions
provided for herein. Neither the execution and delivery nor the performance of
this Agreement or any of the closing documents, with or without notice, the
passage of time, or both, (i) will constitute or result in a violation or breach
by Mr. Frija of any judgment, order, writ, injunction, or decree issued against
or imposed on Mr. Frija, (ii) will result in a violation of any legal
requirement or private covenant to which Mr. Frija is a party, or (iii) will
give any person any right to accelerate any debts of Mr. Frija. Any and all
consents to Mr. Frija’s execution, delivery or performance of this Agreement
required from any person, including any and all partners and lenders of Mr.
Frija, have been obtained in writing.

 

(B) Enforceability. This Agreement constitutes the legal, valid, and binding
obligation of Mr. Frija, enforceable against Mr. Frija in accordance with its
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
(ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any proceeding therefor
may be brought. Upon the execution and delivery by Mr. Frija of this Agreement
and the closing document as required by Section 4(C), this Agreement and such
closing documents will constitute the legal, valid, and binding obligations of
Mr. Frija, as applicable, enforceable against him in accordance with their
respective terms.

 

(C) Commissions. Mr. Frija has not incurred any obligation for any finder’s,
broker’s, or agent’s fee in connection with the transaction contemplated hereby.

 

(D) Title to Vapor Shares. Mr. Frija is, and on the Closing Date will be, the
record and beneficial owner and holder of, and have, and on the Closing Date
will have, good and valid title to, the Vapor Shares, free and clear of all
Liens and Mr. Frija has not granted any option or right to purchase or vote any
of the Vapor Shares other than to Seller pursuant to this Agreement. The
consummation of the transactions herein will transfer to Seller record or
beneficial ownership of the Vapor Shares, free and clear of all Liens created by
Mr. Frija. Other than the Vapor Shares, neither Mr. Frija or VPRB nor any of
their Affiliates owns any capital stock or other securities of Vapor.

 

(E) No Oral Agreements. No oral agreements pertaining to the Vapor Shares exist
between or among Mr. Frija, VPRB and any other party.

 



 10 

   

 

Section 9. Management of the Assets Before Closing Date.

 

During the period between the Effective Date and the Closing, except as
otherwise permitted or required by this Agreement, Vapor shall (i) conduct the
operations of the Assets only in the ordinary and usual course of business
consistent with past and current practices; and shall not make any material
changes to the Assets or their operation without the prior consent of VPRB; (ii)
promptly notify VPRB of material changes or adverse conditions with respect to
the Assets or their operation; (iii) maintain casualty and liability insurance
amounts and coverages as customarily maintained; (iv) not solicit or authorize
any person to solicit, directly or indirectly, nor encourage or provide any
information in response to, any inquiry or proposal for the sale or financing of
all or any part of the Assets, nor enter into negotiations for any such
proposal; (v) remedy, at the sole expense of Vapor, all Liens or other
impairments to the marketability of title to the Assets; and (vii) not enter
into any other transaction that would reasonably be expected to adversely affect
the Assets.

 

Section 10. Additional Agreements.

 

(A) Accounts Receivable. Following the Closing, Vapor shall continue to own the
Accounts Receivable, provided, however, that Vapor shall, following the Closing,
use its commercially reasonable efforts consistent with standard industry
practice to collect the Accounts Receivable, and any and all amounts so
collected (i) up to $150,000 (net of any refunds) in the aggregate shall be
credited against payment of the Acquisition Note; and (ii) in excess of $150,000
(up to $95,800) will be transferred to Mr. Frija promptly after receipt by Vapor
as payment for the Vapor Shares from Mr. Frija.

 

(B) Premises. Following the Closing, Vapor will continue to pay all costs for
the lease of Vapor’s premises located at 3001 Griffin Road, Dania Beach, FL
33312 (the “Premises”) for a period of sixty days following the Closing, and
will then vacate the Premises, and shall remove any furniture or fixtures which
are not included in the Assets. Notwithstanding the forgoing, Vapor shall have
the option to remain at the Premises beyond the period as set forth above, and
if Vapor exercises such option, VPRB and Vapor will then split equally the rent
and utility and maintenance expenses of the Premises until such time as Vapor
vacates the Premises. Vapor shall maintain its current levels of property and
liability insurance for the Premises until it vacates the Premises.

 

(C) Insurance. Following the Closing, until both the Acquisition Note and the
VPRB Loan Note are repaid, VPRB shall maintain customary liability and property
insurance for Assets and VPRB’s other assets which are subject to the Security
Agreement.

 

(D) Assistance. Following the Closing, Vapor shall provide reasonable assistance
in transitioning the Assets to VPRB post-Closing, including assisting with
inventory management services and employee transitions, at no additional cost to
VPRB.

 

(E) Share Ownership. Following the Closing, neither VPRB, Mr. Frija nor any of
its agents, employees, officers, directors (collectively “VPRB Agents”), nor any
person or entity acting pursuant to the instruction of a VPRB Agent, directly or
indirectly, shall, without the express written approval of Vapor, (i) for a
period of six months from the Closing, acquire any ownership interest in any
capital stock or warrants of Vapor and (ii) at any time following the six month
period following the Closing, acquire a beneficial ownership interest in Vapor
exceeding 4.99% of the total issued and outstanding shares of Vapor.

 

(F) Non-Solicitation by VPRB. VPRB agrees that, following the Closing, VPRB will
not, during the period that begins on the Closing Date and ends one (1) year
immediately following the Closing, directly or indirectly, either as principal,
agent, employee, employer, stockholder, copartner or in any other individual or
representative capacity whatsoever, whether for VPRB’s own benefit or for the
benefit of any other individual or entity, solicit, induce, enter into any
agreement with, or attempt to influence any individual listed on Exhibit H to
terminate their relationship with Vapor or hire or engage or enter into any
employer-employee relationship with such person.

 



 11 

   

 

(G) Additional Indebtedness of VPRB. So long as either Note is outstanding and
not paid in full, VPRB shall not, and VPRB shall not permit any of its
subsidiaries to, directly or indirectly, incur or guarantee, assume or suffer to
exist any indebtedness that would rank senior or pari passu to either Note.

 

(H) Covenant Note to Compete.

 

(i) Vapor hereby acknowledges that: (1) the agreements and covenants it is
providing in this Section 10(H) are reasonable and necessary to VPRB’s
protection of its legitimate interests in the transaction contemplated by this
Agreement; (2) Vapor has certain knowledge of the business operations that may
be required to ensure the effective and successful conduct of the business of
VPRB, and has access to trade secrets and confidential business methods, plans
and practices considered confidential by VPRB, this information has commercial
value in the business in which VPRB will be engaged after the consummation of
the transaction contemplated by this Agreement, VPRB may be irreparably damaged
and its substantial investment in the transactions contemplated by this
Agreement materially impaired if Vapor was to enter into an activity competing
or interfering with the business of VPRB in violation of the terms of this
Section 10(H); and (3) the scope and length of the term of this covenant set
forth in this Section 10(H) and the geographical restrictions contained therein
are fair and reasonable and not the result of overreaching, duress or coercion
of any kind and the full, uninhibited and faithful observance of each of the
agreements and covenants contained in this Section 10(H) will not cause such
Vapor any undue hardship, financial or otherwise, and enforcement of each of the
covenants contained in this Section 10(H) will not impair Vapor’s ability to
conduct its operations.

 

(ii) Vapor covenants and agrees that it will not, at any time during the period
of time beginning on the Closing Date and ending on the date that is three (3)
years after such Closing Date, compete with VPRB in the wholesale distribution
of the brands of electronic cigarette products that comprise the Assets. As used
in this Section 10(H), to “compete” shall mean to, directly or indirectly, own,
manage, operate, join, control, be employed by, or become a director, officer,
employee, agent, broker, consultant, representative or shareholder of a
corporation or an owner of an interest in or an employee, agent, broker,
consultant, representative or partner of a partnership or in any other capacity
whatsoever of any other form of business association, sole proprietorship or
partnership, or otherwise be connected in any manner with the ownership,
management, or operation of any business substantially similar to that carried
on by Vapor with the Assets of the date hereof.

 

(iii) Vapor acknowledges that VPRB may be irreparably damaged (and damages at
law would be an inadequate remedy) if this Section 10(H) is not specifically
enforced. Therefore, in the event of a breach or threatened breach by Vapor of
any provision of this Section 10(H), then VPRB shall be entitled, in addition to
all other rights or remedies which may be available at law or in equity, to seek
an injunction restraining such breach, without being required to show any actual
damage or to post an injunction bond, or to a decree for specific performance of
the provisions of this Section 10(H). The terms of this Section 10(H) shall
survive the Closing for the periods indicated herein; provided, however, the
terms of this Section 10(H) shall terminate if an Event of Default (as defined
in the Notes) occurs pursuant to either Note and such Event of Default continues
for a period of 90 calendar days.

 



 12 

   

 

Section 11. Inspection

 

(A) Duration. For a period from the date hereof to July 28, 2016 (the
“Inspection Period”), Buyers shall have the right to conduct a due diligence
investigation of Assets and the Accounts Receivable.

 

(B) Cooperation and Access. During the Inspection Period or the earlier
termination of this Agreement, at its own cost, Buyers and their Representatives
will have continued access to Seller’s offices and its facilities, operating
locations, records and personnel to make inspections, examinations, evaluations,
studies, tests, and surveys, of any kind or nature, which Buyers desire as to
the operations of Seller and the Assets and the Accounts Receivable. Seller
shall cooperate with Buyers’ activities under this Section 11.

 

(C) Inspection and Review. Seller shall permit Buyers and their authorized
representatives access to, and make available to Buyers for inspection, all of
the assets and operations of Seller, and the business premises of Seller and its
employees, and furnish all books, records, documents, corresponding engineering
and environmental reports, contracts, property and sales tax records and
information with respect to the Assets and the Accounts Receivable. Buyers shall
have the right to contact all third parties as Buyers reasonably determine to be
advisable in connection with Buyers’ inspection of the Assets and the Accounts
Receivable. Seller acknowledges that, prior to or following the Closing Date,
Buyers may be required to conduct audits of Seller’s business and any business
or assets it has acquired or is reasonably likely to acquire in order to satisfy
the requirements of Buyers’ lender(s). Seller agrees to cooperate with Buyers
and to provide to Buyers, from time to time, at no out-of-pocket cost to the
Buyers and upon reasonable advance written notice from Buyers, access to all
financial and other information pertaining to the Assets and the Accounts
Receivable, which information is relevant and reasonably necessary, in the
opinion of Buyers’ or their Affiliates’ outside, third party accountants
(“Accountants”) to enable Buyers or their Affiliates and their Accountants to
prepare financial statements in compliance with any and all applicable laws,
rules and regulations.

 

(D) Reliance. Notwithstanding any investigation by Buyers, or any information
obtained by Buyers or their representatives, Buyers shall be entitled to rely
upon the representations, warranties and indemnities of Seller contained in this
Agreement or upon any other agreement, document or other instrument delivered in
contemplation of or pursuant hereto, and upon the representations of Seller at
Closing as to compliance with or performance of any covenants made by it herein
or therein and as to the satisfaction of any conditions precedent to the
obligations of Buyers hereunder.

 



 13 

   

 

(E) Termination. (i) At any time prior to the expiration of the Inspection
Period, in the event that Buyers determine, in their sole discretion, that their
due diligence review of the Assets and the Accounts Receivable are not
satisfactory to Buyers, Buyers shall have the right to terminate this Agreement
upon notice to Seller, at which point all of Buyers’ obligations hereunder shall
cease.

 

(ii) If the condition to Closing set forth in Section 13(E) is not satisfied
prior to 5:30 p.m. eastern on August 1, 2017, the Seller shall have the right to
terminate this Agreement without any additional liability to any party hereto
(notwithstanding any other provision herein).

 

Section 12. Buyers’ Conditions Precedent to Closing

 

Buyers’ obligations to complete the Closing are expressly contingent upon
fulfillment of such of the following terms and conditions (collectively, the
“Buyers’ Conditions Precedent”) as have not been waived in writing by Buyers in
Buyers’ sole discretion:

 

(A) Performance of Covenants and Accuracy of Representations. All of Seller’s
representations and warranties in this Agreement (considered collectively), and
each of these representations and warranties (considered individually) must have
been accurate in all material respects as of the Effective Date and must also be
accurate in all material respects as of the Closing Date as if made on the
Closing Date, without giving effect to any materiality qualifiers contained in
the representations and warranties, and Seller’s covenants, duties and
obligations in this Agreement required to be performed on or prior to the
Closing Date must have been fully and completely performed in all material
respects as of the Closing.

 

(B) No Legal Action Against Contemplated Transactions. Since the Effective Date,
there must not have been commenced or threatened any Proceeding (a) involving
any challenge to, or seeking damages or other relief in connection with, any of
the contemplated Transactions, or (b) that is likely to have the effect of
preventing, delaying, making illegal, or otherwise interfering with any of the
Transactions in a material and substantial manner.

 

(C) No Claim Regarding Assets or Accounts Receivable. There must not have been
made or threatened any Claims by any Person other than VPRB and Mr. Frija
asserting that such Person (a) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of, any Assets or the
Accounts Receivable or (b) is entitled to all or any portion of the
consideration payable by VPRB or Mr. Frija hereunder.

 

(D) Title to Assets and Accounts Receivable. Seller shall have good title to the
Assets and the Accounts Receivable free and clear of all Liens, and Buyers shall
obtain such title upon the consummation of the Transactions.

 

(E) Execution and Delivery of Documents. Seller shall have executed and
delivered to Buyers any and all documents and instruments contemplated by this
Agreement and such document as reasonably requested by Buyers in order to
consummate the Transactions.

 

(F) No Material Adverse Effect. No fact or circumstance shall exist as it
relates to Seller that could result in a Material Adverse Effect on the Assets
or the Accounts Receivable or the Buyers if the Transactions are consummated.

 



 14 

   

 

(G) No Material Adverse Change. The physical, including environmental,
conditions of or relating to the Assets shall not have materially and adversely
changed since the Inspection Period expiration date.

 

(H) Termination. Buyers shall not have terminated this Agreement pursuant to
Section 11(E).

 

Section 13. Seller’s Conditions Precedent to Closing

 

Seller’s obligation to complete the Closing are expressly contingent upon
fulfillment of such of the following terms and conditions (collectively, the
“Seller’s Conditions Precedent”) as have not been waived in writing by Seller in
its sole discretion:

 

(A) Performance of Covenants and Accuracy of Representations. All of Buyers’
representations and warranties in this Agreement (considered collectively), and
each of these representations and warranties (considered individually), must
have been accurate in all material respects as of the Effective Date, and must
be accurate in all material respects as of the Closing Date as if made on the
Closing Date (without giving effect to any materiality qualifiers contained in
the representations and warranties), and all of Buyers’ duties, obligations and
covenants in this Agreement required to be performed on or prior to the Closing
Date must have been fully and completely performed in all material respects as
of the Closing Date.

 

(B) Execution and Delivery of Documents. Buyers shall have executed and
delivered to Seller any and all documents and instruments contemplated by this
Agreement and such document as reasonably requested by Seller in order to
consummate the Transactions.

 

(C) No Material Adverse Effect. No fact or circumstance shall exist as it
relates to

 

Buyer that could result in a Material Adverse Effect.

 

(D) Third Party Approvals. VPRB shall have obtained all third party approvals
from all Governmental Authorities or other Persons required by such Governmental
Authorities or other persons in order to consummate the contemplated
Transactions and to own and operate the Assets following the Closing in the form
and manner as contemplated by VPRB.

 

(E) Transfer Instructions. The Transfer Instructions of Mr. Frija shall have
been delivered to, and accepted by, the Transfer Agent of Vapor.

 

Section 14. Survival and Indemnification; Default Limitations

 

(A) Survival. All representations and warranties in this Agreement and any other
certificate or document delivered pursuant to this Agreement will survive the
Closing for a period of thirty-six (36) months, except for the representations
and warranties given pursuant to Section 6(A), Section 6(B), Section 7(A),
Section 7(B), Section 8(A) and Section 8(B), which shall survive the Closing
until the expiration of the applicable statute of limitations. Any Claim for
indemnification under this Section 14 shall be made during the applicable
survival period. In order to enforce a claim against the indemnitor under this
Section 14, the indemnified party shall provide written notice to the indemnitor
on or before the last day of the survival period of any alleged breach and, to
the extent that such breach is susceptible to cure, shall allow the indemnitor
thirty (30) days within which to cure such breach, or, if such breach cannot
reasonably be cured within thirty (30) days, an additional reasonable time
period, so long as such cure has been commenced within thirty (30) days after
notice and is being diligently pursued and such cure is completed within an
additional sixty (60) days after the end of such 30-day cure period.

 



 15 

   

 

(B) Indemnification by Seller. Seller will indemnify and hold harmless VPRB and
Mr. Frija and their Representatives (collectively, the “Buyer Indemnified
Persons”) for, and will pay to such Buyer Indemnified Persons the amount of, any
loss, Liability, Claim, damage, expense (including costs of investigation and
defense and reasonable attorneys’ fees), but excluding any lost profits,
special, consequential or punitive damages (collectively, “Damages”), arising,
directly or indirectly, from or in connection with (a) any breach of any
representation or warranty made by Seller in this Agreement or any other
certificate or document delivered by Seller pursuant to this Agreement, (b) any
breach by Seller of any covenant or obligation of Seller in this Agreement, and
(c) any Claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with Seller (or any Person acting on their behalf) in
connection with any of the contemplated Transactions.

 

(C) Indemnification by Buyers.

 

(i) VPRB. VPRB will indemnify and hold harmless Seller and each of its
Representatives (collectively, the “Seller Indemnified Persons”) for, and will
pay to such Seller Indemnified Persons the amount of, any Damages arising,
directly or indirectly, from or in connection with (a) any breach of any
representation or warranty made by VPRB in this Agreement or in any certificate
delivered by VPRB pursuant to this Agreement, (b) any breach by VPRB of any of
its covenants or obligations in this Agreement, and (c) any Claim by any Person
for brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding alleged to have been made by such Person with VPRB
(or any Person acting on its behalf) in connection with any of the contemplated
Transactions.

 

(ii) Mr. Frija. Mr. Frija will indemnify and hold harmless Seller Indemnified
Persons for, and will pay to such Seller Indemnified Persons the amount of, any
Damages arising, directly or indirectly, from or in connection with (a) any
breach of any representation or warranty made by Mr. Frija in this Agreement or
in any certificate delivered by Mr. Frija pursuant to this Agreement, (b) any
breach by Mr. Frija of any of its covenants or obligations in this Agreement,
and (c) any Claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such Person with Mr. Frija (or any Person acting on its behalf) in
connection with any of the contemplated Transactions.

 



 16 

   

 

(D) Procedure for Indemnification for Third Party Claims. Promptly after receipt
by a person entitled to indemnity under Section 14(B) or Section 14(D) of notice
of the assertion of a third party claim, such indemnified person shall give
notice to the Person obligated to indemnify under such Section of the assertion
of such third party claim, provided that the indemnified person shall not be
subject to any liability for a delay in the delivery of such notice if such
delay does not compromise or prejudice any right of the indemnitor. The
indemnitor may undertake the defense thereof if (i) the indemnitor provides
written notice to such indemnified person that the indemnitor intends to
undertake such defense and will indemnify the indemnified person against all
Damages resulting from or relating to such third-party claim and determined to
be owing by the indemnitor pursuant to this Section 14(D), (ii) the indemnitor
provides such indemnified person with evidence acceptable to such indemnified
person that the indemnitor will have the financial resources to defend against
the third-party claim and fulfill its indemnification obligations hereunder,
(iii) the third-party claim involves only money damages and does not seek an
injunction or other equitable relief, (iv) an adverse judgment with respect to
the third-party claim is not, in the good faith judgment of such indemnified
person, likely to establish a precedent adverse to the continuing business
interests of such indemnified person and (v) the defense of the third-party
claim is conducted actively and diligently by legal counsel reasonably
acceptable to such indemnified person and can be conducted without prejudice to
the indemnified person. The indemnified person may, by counsel of its choice,
participate in such proceedings, negotiations or defense at its own expense. The
indemnified person shall furnish to the indemnitor in reasonable detail such
information as the indemnified person may have with respect to such claim,
including all records and similar materials that are reasonably required in the
defense of such third-party claim. In the event that within thirty (30) days
after notice of any such third-party claim, the conditions set forth in clauses
(i) through (v) above are not satisfied, each indemnified person will (upon
further written notice to the indemnitor) have the right to undertake the
defense of such claim, subject to any claims the indemnified persons may
thereafter have under this Section 14(D) and the indemnitor may elect to
participate in such proceedings, negotiations or defense at any time at its own
expense. No indemnified or indemnifying person may settle any claim for which
indemnification is sought hereunder without the prior written consent of the
other party, which shall not be unreasonably withheld, conditioned or delayed.
Nothing contained in this Section 14(D) shall be deemed to extend the deadline
by which a claim can be made under Section 14 hereof.

 

(E) Tax Treatment of Indemnity Payments. Vapor, VPRB and Mr. Frija agree to
treat any indemnity payment made pursuant to this Agreement as an adjustment to
the consideration paid hereunder for all Tax purposes, unless otherwise required
by applicable Legal Requirements.

 

(F) Sole Remedy. From and after the Closing, the provisions of this Section 14
shall be the sole and exclusive remedy of each party for (i) any breach of a
party’s representations or warranties contained in this Agreement, (ii) any
breach of a party’s covenants or other agreements contained in this Agreement,
or (iii) any other matters relating to this Agreement or the Transactions, other
than claims for fraud; provided that nothing herein shall be construed or
interpreted as limiting or impairing the rights or remedies that the parties
hereto may have hereunder to seek injunctive relief or specific performance.
Vapor, VPRB, Mr. Frija and their respective Representatives are the only Persons
entitled to exercise any remedy provided by this Section 14.

 

(G) Default. If any party commits a breach of any of their obligations under
this Agreement, the other parties hereto shall be entitled to bring an action
for specific performance or to assert a claim for Damages either before or after
the Closing or to bring a claim for a combination of specific performance and
Damages.

 



 17 

   

 

(H) Indemnifications and Damages Limitation. NO PARTY HERETO SHALL BE ENTITLED
TO RECOVER FROM THE OTHER PARTY, AND EACH PARTY HEREBY WAIVES ANY CLAIM TO, LOST
PROFITS, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES IN CONNECTION
WITH, OR ON ACCOUNT OF, ANY BREACH HEREUNDER. ABSENT FRAUD OR WILLFUL
MISCONDUCT, THE LIABILITY PURSUANT TO THIS AGREEMENT FOR DAMAGES OF EITHER
SELLER, ON ONE HAND, AND VPRB AND MR. FRIJA, ON THE OTHER HAND, SHALL NOT EXCEED
(1) WITH RESPECT TO THE SELLER, THE AMOUNTS RECEIVED IN REPAYMENT FOR THE NOTES
AND (2) WITH RESPECT TO MR. FRIJA AND VPRB, AN AMOUNT NOT TO EXCEED $870,000.

 

Section 15. Termination.

 

(A) Termination Events. By notice given prior to or at the Closing, subject to
Section 15(B), this Agreement may be terminated as follows: (i) by Buyers or
Seller pursuant to Section 11(E); (ii) by Buyers if Seller has materially
breached its obligations under and pursuant to this Agreement, and such breach
has not been waived by Buyers; (iii) by Seller if a material breach of any
provision of this Agreement has been committed by Buyers and such breach has not
been waived by Seller; (iv) by Buyers if any condition in Section 12 has not
been satisfied as of the date that is ten (10) days after the end of the
Inspection Period or if satisfaction of such a condition by such date is or
becomes impossible (other than through the failure of Buyers to comply with
their obligations under this Agreement), and Buyers have not waived such
condition on or before such date; (v) by Seller if any condition in Section 13
has not been satisfied as of the date that is ten (10) days after the end of the
Inspection Periods or if satisfaction of such a condition by such date is or
becomes impossible (other than through the failure of Seller to comply with its
obligations under this Agreement), and Seller has not waived such condition on
or before such date; (vi) by mutual consent of VPRB, Mr. Frija and Vapor; (vii)
by Buyers if the Closing has not occurred on or before the Closing Date other
than through the fault of Buyers, or such later date as the parties may agree
upon; or (viii) by Seller if the Closing has not occurred on or before the
Closing Date other than through the fault of Seller, or such later date as the
parties may agree upon.

 

(B) Effect of Termination. Each party’s right of termination under Section 15 is
in addition to any other rights it may have under this Agreement or otherwise,
and the exercise of such right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 15, all
obligations of the parties under this Agreement will terminate, except that
Section 14, this Section 15(B) and Section 17 will survive such termination,
provided, however, that, if this Agreement is terminated because of a breach of
this Agreement by the nonterminating party or because one or more of the
conditions to the terminating party’s obligations under this Agreement is not
satisfied as a result of the party’s failure to comply with its obligations
under this Agreement, the terminating party’s right to pursue all legal remedies
will survive such termination unimpaired.

 



 18 

   

 

Section 16. Confidentiality.

 

Without the prior written consent of the other parties hereto, no party hereto
shall, and shall not permit any of its representatives to, disclose to any
person other than their respective officers, directors and advisors on a need to
know basis (i) the fact that discussions or negotiations are taking place
concerning the transactions contemplated hereby, or (ii) this Agreement or any
of the terms, conditions or other facts with respect to this Agreement or the
transactions contemplated hereby, including the status thereof, except to the
extent that such disclosing party has, prior to any such disclosure, determined
in good faith, after consultation with counsel, that such disclosure is required
by Applicable Law.

 

Section 17. Miscellaneous

 

(A) Expenses. Each of the parties to this Agreement will pay their own
respective attorneys’ fees and costs incurred in connection with the negotiation
of this Agreement and consummation of the Closing.

 

(B) Brokers. VPRB and Mr. Frija, on the one hand, and Vapor, on the other hand,
represents and warrants to the other that it/they have not entered into an
agreement with any agent, broker or finder in connection with the transaction
contemplated by this Agreement.

 

(C) Interpretation. The singular includes the plural and the plural includes the
singular. The word “or” is not exclusive and the word “including” is not
limiting. References to a law include any rule or regulation issued under the
law and any amendment to the law, rule or regulation. Unless otherwise
indicated, references to a Section or Exhibit mean a Section or Exhibit
contained in or attached to this Agreement. The caption headings in this
Agreement are for convenience and reference only and do not define, modify or
describe the scope or intent of any of the terms of this Agreement. This
Agreement will be interpreted and enforced in accordance with its provisions and
without the aid of any custom or rule of law requiring or suggesting
construction against the party drafting or causing the drafting of the
provisions in question.

 

(D) Notices. All notices, demands or communications required or permitted under
this Agreement will be in writing and delivered by hand or mailed by certified
mail, return receipt requested, postage and registration or certification
charges prepaid, or by nationally recognized overnight courier service, as set
forth below, or by email with return receipt requested and received, to the
addresses as set forth below. Notices delivered personally, by overnight express
delivery service or by local courier service shall be deemed given as of actual
receipt, mailed notices shall be deemed given three (3) Business Days after
mailing, and notices sent by email shall be deemed given when a return receipt
has been received.

 



 19 

   

 

If to Buyers (VPRB or Mr. Frija):

 

VPR Brands, LP

Attn: Kevin Frija

4401 N.W. 167st

Miami, FL 33055

Email: kevin.frija@vprbrands.com

 

With a copy, which shall not constitute notice, to:

 

Legal & Compliance LLC

Attn: Laura Anthony, Esq.

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

Email: LAnthony@LegalAndCompliance.com

 

If to Seller (Vapor):

 

Vapor Corp.

Attn: Jeffrey Holman

3001 Griffin Road

Dania Beach, FL 33312

Email: jholman@vpco.com

 

With a copy, which shall not constitute notice, to:

 

Cozen O’Connor

Attn: Martin T. Schrier

Southeast Financial Center

200 South Biscayne Blvd.

Suite 4410

Miami, FL 33131

Email: MSchrier@cozen.com

 

(E) Enforcement Costs. If any Proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party or parties shall be entitled to recover from the
unsuccessful party(s) reasonable attorneys’ fees, court costs and all expenses
even if not taxable as court costs (including, without limitation, all such
fees, taxes, costs and expenses incident to arbitration, appellate, bankruptcy
and post-judgment proceedings), incurred in that Proceeding, in addition to any
other relief to which such party or parties may be entitled. Attorneys’ fees
shall include, without limitation, paralegal fees, investigative fees,
administrative costs, and all other charges billed by the attorney to the
prevailing party(s). The terms of this Section 17(E) shall survive the Closing.

 

(F) Assignment. No party hereto may assign this Agreement without the prior
written consent of the other parties hereto.

 

(G) Governing Law. The interpretation and construction of this Agreement will be
governed by and construed and enforced in accordance with the internal laws of
the State of Florida without regard to the choice or conflict of laws provisions
thereof.

 



 20 

   

 

(H) Jurisdiction and Venue. Any civil action or legal proceeding arising out of
or relating to this Agreement shall be brought solely in the state and federal
courts within the State of Florida, Palm Beach County and any courts to which an
appeal may be taken or other review sought from such courts. Each party consents
to the jurisdiction of each such court in any such civil action or legal
proceeding and waives any objection to the laying of venue of any such civil
action or legal proceeding in such court. To the extent allowed by applicable
law, service of any court paper may be effected on such party by mail, as
provided in this Agreement, or in such other manner as may be provided under
applicable laws, rules of procedure or local rules. TO THE FULLEST EXTENT
PERMITTED BY LAW, THE PARTIES HERETO WAIVE THE RIGHT TO TRIAL BY JURY.

 

(I) Integration and Interpretation. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter herein. All prior
understandings and agreements among the parties with respect to the subject
matter of this Agreement are merged in this Agreement. No party shall rely upon
any prior statement, covenant or representation made by any other party which is
not embodied in this Agreement. All parties have participated in the
negotiation, review and drafting of this Agreement and no provision of this
Agreement shall be construed more strictly against any party. For purposes of
this Agreement, (A) the words “include” and “including” shall be deemed to be
followed by the words “without limitation”; (B) references to an agreement or
document means such agreement or document as amended, supplemented or modified
from time to time; and (C) references to “hereof,” “herein” or similar terms are
intended to refer to this Agreement as a whole and not to a particular section.

 

(J) Amendments. No purported amendment to or waiver of any term of this
Agreement will be binding upon any party, or have any other force or effect in
any respect, unless the same is in writing and signed by (a) in the case of a
waiver, the party to be charged or (b) in the case of an amendment, VPRB, Vapor
and Mr. Frija.

 

(K) Binding Effect. This Agreement will be binding upon, and will inure to the
benefit of, Vapor, VPRB and Mr. Frija, and each of their respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns.

 

(L) Further Assurances. Each party will, from time to time, execute, acknowledge
and deliver such further instruments, and perform such additional acts, as the
other parties may reasonably request in order to effectuate the intent of this
Agreement, provided that the requested party shall have no obligation to
undertake any action requiring the expenditure of “out of pocket” costs (unless
otherwise required by this Agreement) unless the requesting party agrees to pay
such costs if reasonably incurred. This Section 17(L) will survive for a period
of three (3) years following the Closing.

 

(M) Third Parties. Nothing in this Agreement, whether express or implied, is
intended to confer any rights or remedies to any Persons other than Vapor, VPRB
and Mr. Frija and their respective successors and permitted assigns.

 

(N) Severability. If any provision of this Agreement or any other agreement
entered into pursuant hereto is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force
and effect so far as possible; provided that if the part deemed inapplicable
and/or omitted results in a material imbalance, inequity or unfairness in terms
of the intended benefits of the bargain, the parties will in good faith
restructure the Agreement to achieve the original intention or if such is not
possible, treat the Agreement as terminated with a return of any consideration
received or benefit provided to the extent practicable prior to such
termination. If any provision of this Agreement may be construed in two or more
ways, one of which would render the provision invalid or otherwise voidable or
unenforceable and another of which would render the provision valid and
enforceable, such provision shall have the meaning which renders it valid and
enforceable. The terms of this Section will survive the Closing.

 



 21 

   

 

(O) Time of Essence. Time is of the essence in the performance of this
Agreement.

 

(P) Signer’s Warranty. Each individual executing this Agreement on behalf of an
entity represents and warrants to the other party or parties to this Agreement
that (a) such individual has been duly and validly authorized to execute and
deliver this Agreement and any and all other documents contemplated by this
Agreement on behalf of such entity, (b) this Agreement and the documents
executed by such individual on behalf of such entity under this Agreement are
and will be duly authorized, executed, and delivered on behalf of such entity
and are and will be legal, valid, and binding obligations of such entity.

 

(Q) Counterparts; Facsimile Delivery. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by electronic transmission or electronic data
file shall be effective as delivery of a manually executed counterpart hereof.

 

[Signatures appear on following pages]

 



 22 

   

 
In witness whereof, the parties have executed this Agreement as of the date
first set forth above:

 

  VPR BRANDS, LP   VPR Brands, LP         By: /s/ Kevin Frija     Kevin Frija,
CEO         VAPOR CORP.   VAPOR CORP.         By: /s/ Jeffrey Holman     Jeffrey
Holman, CEO         Kevin Frija         By: /s/ Kevin Frija     Kevin Frija

 



 23 

   



 

Exhibit A-1

 

Wholesale Operations Assets

 

● Goodwill related to the wholesale business ● Client lists ● Client accounts ●
Rights to all Krave, Vaporin, Honey Stix and VaporX brands ● Rights to all
customers ● Rights to certain trademarks: Krave, Vaporin, Honey Stix and VaporX
● The following websites: vaporx.com, kraveit.com and vaporin.com ● Certain
furniture and fixtures located at the Dania Beach, Florida facility ● Office
furniture located at the Dania Beach, Florida facility ● Certain warehouse racks
and equipment located at the Dania Beach, Florida facility ● Deposits of
approximately $56,857.59 for inventory to be purchased

 



  

   



 

Exhibit A-2

 

Wholesale Inventory

 

[ex-1_001.jpg] 

 



  

   

 

[ex-1_002.jpg] 

 



2 

 

 

[ex-1_003.jpg] 

 



3 

 



 

[ex-1_004.jpg] 

 



4 

 

 

[ex-1_005.jpg] 

 



5 

 

 

[ex-1_006.jpg] 

 



6 

 

 

[ex-1_007.jpg] 

 



7 

 

 

[ex-1_008.jpg] 

 



8 

 

 

Exhibit A-3

Assumed Liabilities

 

● Customs contract ● Lease for Facility (month to month) ● Utilities for
Facility ● Comcast ● Website hosting ● ADT ● FedEx ● Garbage service ● Building
security ● After hours phone services

 



  

   



 

Exhibit B

Acquisition Note

 



  

   



 

Exhibit C

VPRB Loan Note

 



  

   



 

Exhibit D

Security Agreement

 



  

   



 

Exhibit E

Bill of Sale

 

BILL OF SALE AND ASSIGNMENT

Dated as of July 29, 2016

 

This BILL OF SALE AND ASSIGNMENT (the “Bill of Sale”), dated as of the date
first set forth above, is from Vapor Corp., a Delaware corporation (“Seller”),
to VPR Brands, LP, a Delaware limited partnership (“Buyer”).

 

NOW, THEREFORE, pursuant to the terms of the Asset Purchase Agreement dated as
of the date hereof between Kevin Frija, Seller and Buyer (the “Purchase
Agreement”) and in consideration of the payment of amounts as set forth in the
Purchase Agreement, and such other good and valuable consideration, the receipt
and sufficiency of which are hereby conclusively acknowledged, the parties
hereto hereby agree as follows. Capitalized terms used but not defined herein
have the meaning given them in the Purchase Agreement.

 

1. The Seller hereby sells, grants, conveys, assigns, transfers and delivers to
Buyer all of Seller’s right, title, and interest in and to the Assets as set
forth on Exhibit A, free and clear of all liens, mortgages, pledges, options,
claims, security interests, conditional sales contracts, title defects,
encumbrances, charges and other restrictions of every kind (collectively, the
“Liens”). Such sale, transfer, conveyance and assignment shall be effective on
the date hereof (the “Effective Date”).

 

2. Buyer hereby absolutely accepts and assumes to be solely liable and
responsible for the liabilities associated with the ownership after the Closing
Date of the Assets. Except as set forth above or as set forth in other
agreements entered into in connection with the Purchase Agreement and the
transactions contemplated therein, Buyer is not assuming any liabilities or
obligations of Seller whatsoever, and the Seller shall continue to be fully
responsible for those liabilities and obligations.

 

3. The Seller covenants and agrees that in the event that (i) the Assets and
other rights covered in this Bill of Sale cannot be transferred or assigned by
it without the consent of or notice to a third party and in respect of which any
necessary consent or notice has not as of the date hereof been given or
obtained, or (ii) the Assets or rights are non-assignable by their nature and
will not pass by this Bill of Sale, the beneficial interest in and to the same
will in any event pass to the Buyer, as the case may be; and the Seller
covenants and agrees (in each case without any obligation on the part of the
Seller to incur any out-of-pocket expenses) (a) to hold, and hereby declares
that it holds, such property, Assets or rights in trust for, and for the benefit
of, the Buyer, (b) to cooperate with the Buyer in the Buyer’s efforts to obtain
and to secure such consent and give such notice as may be required to effect a
valid transfer or transfers of such Assets or rights, (c) to cooperate with the
Buyer in any reasonable interim arrangement to secure for the Buyer the
practical benefits of such Assets pending the receipt of the necessary consent
or approval, and (d) to make or complete such transfer or transfers as soon as
reasonably possible.

 

4. The Seller further agrees (without any obligation on the part of the Seller
to incur any out-of-pocket expenses) that it will at any time and from time to
time, at the request of the Buyer, execute and deliver to the Buyer any and all
other and further instruments and perform any and all further acts reasonably
necessary to vest in the Buyer the right, title and interest in or to any of the
Assets which this instrument purports to transfer to the Buyer.

 

5. Any individual, partnership, corporation or other entity may rely, without
further inquiry, upon the powers and rights herein granted to the Buyer and upon
any notarization, certification, verification or affidavit by any notary public
of any state relating to the authorization, execution and delivery of this Bill
of Sale or to the authenticity of any copy, conformed or otherwise, hereof.

 



  

   

 

6. All of the terms and provisions of this Bill of Sale will be binding upon the
Seller and its successors and assigns and will inure to the benefit of the Buyer
and its successors and assigns.

 

7. This Agreement shall be governed by the laws of the State of Florida, without
regard to conflicts of law principles thereunder.

 

8. This Bill of Sale is being delivered in connection with the Closing under the
Purchase Agreement and is made subject to the provisions of the Purchase
Agreement. In the event of any conflict or inconsistency between this Bill of
Sale and the Purchase Agreement, the Purchase Agreement shall be the controlling
document.

 

9. This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of an executed signature page of this Bill of Sale
by electronic transmission or electronic data file shall be effective as
delivery of a manually executed counterpart hereof.

 

[Signatures appear on following pages]

 



 2 

   


 

In witness whereof, the parties have executed this Bill of Sale as of the date
first set forth above:

 

  VPR BRANDS, LP   VPR Brands, LP         By: /s/ Kevin Frija     Kevin Frija,
CEO         VAPOR CORP.   VAPOR CORP.         By: /s/ Jeff Holman     Jeffrey
Holman, CEO

 



 3 

   

 

Exhibit F

Assignment and Assumption Agreement

 



  

   



 

Exhibit G

Accounts Receivable

 

As of July 28, 2016, the accounts receivable of Vapor attributable to its Fort
Lauderdale wholesale operations which are less than ninety (90) days in arrears
is $244,735:

 

As of July 28, 2016:

 

Current: $53,110

1-30 Days: $109,932

31-60 Days: $57,542

60-90 Days: $24,150

 

See attached.

 



 2 

   



 

[ex-1_009.jpg] 

 



  

   

 

Exhibit H

Persons Subject to Non-Solicit

 

Receiving/Picking and Packing: Armstrong Whalen Shipping/Store Transfers: Sue
Diaz Customer Service/Reception: Franck Tavernier Purchasing/Wholesale Sales:
Austin Willcutts HR: Tina Pettie Accounting:     CFO: Gina Hicks   Finance
Manager: David Guzman   Book Keeper: Beth Keating   Finance Consultant: Bob
Swayman    Finance: Angela Vaccaro IT Consultant: Jonathon Halpern (outside
office) Special Projects: Larry Markx (outside office) VP Retail Operations
(Vape): Kevan Flemming (outside office) VP Retail Operations (Grocery): Heather
Creighton (outside office)



 



  

   

